Citation Nr: 0124429	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a hiatal hernia, 
with gastroesophageal reflux.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1968.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in September 1999, of the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Huntington, West Virginia (hereinafter RO).

In April 2000, the RO found that the claim of entitlement to 
service connection for post-traumatic stress disorder was not 
well grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000 was enacted.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Unlike the version of the law in 
effect at the time of the rating decision, VA is now charged 
with the duty to assist almost every claimant, as well as the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)); 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326).  Accordingly, 
the veteran is invited to request that the RO revisit this 
claim under the Veterans Claims Assistance Act of 2000.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims now on appeal.  
As these procedures could not have been followed by the RO at 
the time of the September 1999 rating decision, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board observes that VA denied the claims of entitlement 
to service connection for a left knee disorder, a skin 
disorder, and a hiatal hernia with gastroesophageal reflux on 
the basis that they were not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by the Act and implementing 
regulations, as discussed above.  Hence, due process requires 
that these claims be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  Id.  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  Although the veteran was afforded VA 
examinations in August 1999, additional VA examinations are 
necessary to provide opinions as to the etiology of the skin 
disorders and hiatal hernia with gastroesophageal reflux that 
were previously diagnosed.

Additionally, the veteran was scheduled for a personal 
hearing before a member of the Board at the RO in August 
2001.  However, certain documents in the claims folder 
indicate that the veteran canceled this hearing reportedly 
due to illness, requested that the claims folder be forwarded 
to the Board, and requested that the hearing be rescheduled 
apparently as a videoconference hearing.  Since "Travel Board 
hearings" are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(2001)), the Board is also remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent medical evidence of a left knee 
disorder, as well as competent evidence 
that provides a relationship between any 
diagnosed left knee disorder and his 
period of active military duty.  The 
veteran should also be provided the 
opportunity to identify or submit any 
additional pertinent evidence that 
provides a relationship between his 
current skin disorder and hiatal hernia 
with gastroesophageal reflux and his 
period of active military service.  Any 
relevant post-service VA and private 
medical records or employment medical 
records (such as employment physical 
examinations) should be identified, 
particularly any dated during the decade 
period between his service separation in 
1968 and 1979, for which there is a gap 
in the current clinical evidentiary 
record on file.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified sources.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any hiatal hernia with 
gastroesophageal reflux and any disorders 
of the left knee and skin that may be 
manifested.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
requested study and the examination 
reports should reflect that such a review 
was made.  Following a review of the 
service and post-service medical records, 
the examiners should state whether it is 
as least as likely as not that any left 
knee and skin disorders and hiatal hernia 
with gastroesophageal reflux that may be 
manifested are related to the veteran's 
active duty service.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in compliance with the directives of 
this remand.  If the reports are 
deficient, the RO must implement 
corrective procedures.  

5.  The RO should make the necessary 
arrangements to schedule the appellant 
for a "Travel Board hearing."  The RO 
should provide the appellant and his 
representative adequate notice thereof.  
If he desires to withdraw the hearing 
request prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

6.  If any issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative and an adequate 
opportunity to respond should be 
provided.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



